Case 4:18-cv-00323-ALM Document 62-12 Filed 05/03/19 Page 1 of 4 PageID #: 1292




          EXHIBIT K
Case 4:18-cv-00323-ALM Document 62-12 Filed 05/03/19 Page 2 of 4 PageID #: 1293



                                                                                                                                                UTSouthwestern
                                                                                                                                                                         Medical Center




       November               10 2017                                                                                                                             Department        of Plastic    Surgery




       Deliver Via Email and Certified                                   Mail



       Rachelle         Blankenship
       128 Wrenwood                 Drive

   Coppell TX 75019


       Email rachelle2008agmailcom


       RE              Termination of Employment                                   Inappropriate Access                  of Protected              Health Information


       Dear Rachelle



       I   have        reviewed          your         response       to       my    notice     of intent        to    terminate           your    employment and do                        not   find   a

   sufficient            basis      to    alter       my    decision       to   terminate        your employment



   Therefore                  your employment as Senior Administrative                                         Assistant       II    at   UT Southwestern                      Medical     Center       is

   terminated                 effective          at      500pm           on     November             10    2017         This         action       is   warranted                because      of
                                                                                                                                                                                                 your
       Inappropriate            Access of Protected                       Health       Information You are                in   violation         of    UT    Southwestern                policies and

   employee conduct                       standards            as outlined          in   the   Handbook          of   Institutional         Policies         and Operating Procedures
       EMP351               Discipline      and Discharge                  and as set          forth in    HIPAA Safeguards Policy 1001 On August 1 2017
   you             acknowledged              receipt           of    UT       Southwesterns                Handbook  of Institutional Policies and Operating
       Procedures              and that          it   was your       responsibility            to    read and be knowledgeable                          of       its   contents



       Employees              are   expected             to   acquaint          themselves          with   performance               criteria     for their            particular job      and abide

       by    all    rules      procedures and standards                             of   conduct         established           by the       UT System                   Board of Regents            UT
   Southwestern                   and the employees department or unit An employee who does not fulfill                                                                     the responsibilities

       set out                such performance                              and standards of conduct
                       by                        criteria rules procedures                                                                                                  may be        subject       to


   disciplinary               action up to and including dismissal from employment



   The          Health        Insurance               Portability    and Accountability                   Act   HIPAA           and       its
                                                                                                                                                implementing                federal      regulations

       known    as the HIPAA Privacy Rule and HIPAA Security                                                         Rule governs               thetreatment               of    protected       health

       information  PHI maintained by health care providers                                                      in    their        electronic         health           care     systems         HIPAA
       restricts        the   use and disclosure                    of    PHI and ensures that PHI                     will   be maintained                 in   a secure and confidential
       manner HIPAA                 further           requires      that      medical providers apply appropriate                               sanctions              against   their   employees
   who          fail   to    comply        with        our privacy         policies       and procedures and specifically the impermissible access or
   disclose             PHI without          the appropriate                  and      proper authorization


   The         facts supporting              my        decision      to   terminate        your employment                are       as follows




              Inappropriate                Access             of Protected               Health      Information




              On       the following         dates September                     25 2017            at   404pm        and August           25 2017               at     145pm      you accessed
              EPIC       for the         purpose           of retrieving         the     medical records of your assigned                              supervising             Physician     without




1801       Inwood      Road    Dallas    Texas        753909163          Phone     2146452353            Fax   2146452354             utswmedicineorg
Case 4:18-cv-00323-ALM Document 62-12 Filed 05/03/19 Page 3 of 4 PageID #: 1294



        his    knowledge                  or   without        obtaining        prior    authorization           Your         actions        are     clearly         in    violation      UT
        Southwestern                 policy and HIPAA regulations




        On October 30 2017           Marcella Fane Compliance Analyst III brought this matter to your attention and

        questioned        your intentions You explained your actions on August 25 2017 by stating I support Dr
        Tabbal        and he recently needed information about the location of an appointment   he had at the Aston

        building            When Ms                  Fane asked you about your access                         to     his   records         a second time on                    September
        25 2017             you denied                 accessing         record    on     that    date        However              the     audit    trail     clearly      shows         you
        accessed           the record            on both dates            You admitted he never gave you permission                                     to    access his records
        at   any time


        Per PRI        101 Safeguards                       policy   Employees should never access                    attempt to access their own PHI
                                                                                                                               or

        or the   PHI of others                   for      personal   or other     non job related reasons            was determined you did not need
                                                                                                                              It




        access        to    the      physicians              medical      records       for    the    purpose you stated above and was found to be
        inappropriate



               Education              and Training


        Pursuant           to   HIPAA           policy      and procedure          you completed             and successfully                passed your HIPAA Privacy
        and    Information                 Security          trainings    on     June     22     2016           You        also      had    successfully             completed           UT
        Southwesterns 2017 Annual                                Compliance            Training       on    September              7 2017          Therefore            you knew or
        should        have           known             your     unauthorized            access        a     patients          protected            health          information  was
        inappropriate             and violated               UT Southwestern             policy      and HIPAA Privacy and Security regulations


               Previous              Counseling


               On October 26 2017 you were counseling                                          regarding      expectations               for clinic    operations


               On August              2    2017 Dr Tabbal                set clear      workflow          expectations             your performance                in    the    clinic




  I
      regret   the     necessity                to    take    this   action      however             your    conduct         falls    below        required         standards            and

  detrimentally        affects            the    departments           ability    to   carry    out   its
                                                                                                            responsibilities



  Pursuant       to   the       attached             UT    Southwestern         policy    EMP351P02                  you have         the    right    to    appeal my decision
  Your appeal must be delivered                              to Jeffery    Kenkel        MD      Professor         and Chairman within                      five   5     working days
  from the date of               this     letter       You must       also deliver        a copy of the written                    appeal and         all    attachments            to   me
  The procedure for appealing disciplinary actions contains specific deadlines and other guidelines to which

  you must adhere Should you have any questions or require additional information regarding the appeal
  process you may contact Kristen Goree Senior Employee Relations Consultant at 2146480145                 or

  Preetha      Thomas                Senior Employee                 Relations     Consultant          at   2146489821


  You    are    required             to   complete            Employee         Separation         To      initiate    this    process         you should                 contact  me at
  2146452360                    Failure         to    timely    complete         the    employee            separation         process        as      required            by    EMP452
  Employee        Separation                   Requirements           may   delay the distribution              of    your vacation           accrual          balance          payout or
  any   other    sumsmoney you otherwise may be owed
                                of                                                                    To    obtain     information           regarding             these rights you
  should contact the Office of Human Resources Benefits                                               Division at          2146489830
Case 4:18-cv-00323-ALM Document 62-12 Filed 05/03/19 Page 4 of 4 PageID #: 1295



    Sincerely


                                      kept
                  I     71
                              17
                                     I
1
    MIUininlAnrnrimilin
        I   IWI JCVCIUC
                      I   V   I     CI   I




    Clinic            Practice               Manager


    XC                            Employee      Relations   Division

                                  Employee      Personnel   File
